Case 19-17991-mdc           Doc 30     Filed 03/30/20 Entered 03/30/20 10:45:26                Desc Main
                                       Document     Page 1 of 1


                                 IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                                   :
                                                         :
         Yancey K. Gilligan                              :       Chapter 13
         Margaret J. Gilligan                            :
                                                         :       Case No. 19-17991MDC
Debtor(s)                                                :

                                      CERTIFICATE OF NO RESPONSE


        I hereby certify that no answer, objection or other responsive pleading has been filed in response
to the Motions to Avoid Liens filed at docket numbers 18 and 20.



Dated: March 30, 2020                                        /s/ Brad J. Sadek, Esquire
                                                               Brad J. Sadek, Esquire
                                                               Sadek and Cooper
                                                               1315 Walnut Street, Suite 502
                                                               Philadelphia, PA 19107
                                                               215-545-0008
